DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANTHONY LATERZA,
                             Appellant,

                                    v.

                          ROBERT GENTILE,
                              Appellee.

                              No. 4D19-2998

                              [June 25, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Judge; L.T. Case No. 50-2018-CA-
011914-XXXX-MB.

   Anthony Laterza, North Palm Beach, pro se.

   William M. Martin of Peterson Bernard, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.